Title: Motion on Southern Reinforcements, 18 April 1781
From: Continental Congress
To: 


Aprill 18th 1781
Mr. Maddison moved that Genl. Washington send effectual force to the Southward, And that he be impowered to draw out as many Malitia from the ea[s]tward of the North river as may be [un?]necessary to the Eastward etc. Mr. Smith of Virginia said that Virginia had done her part in the war, that they had afforded great Succour lately to the Southern States at her own expense that She was so much exhosted that now She was invaded She wanted assistance, that there were many disaffected in that State & when opertunity offered would assist the Enemy, That for Two or three years past it had been an opinion that prevailed that if that State was invaded it was to be given up by the other States[,] that if they were neglected & were forced to give up to the enemy this consideration would make them very inviterate against those States and willingly help to Conquer them etc. Mr. S. Adams said that he was willing all the Army Should go to the Southward and the Malitia only be left to defend the Eastern States provided they had notice, & it was not Contrary to the plans of the Genl. etc. Committed to three.
